CHART OF MISSING COURT DOCUMENTS 

       Image No.                  Title                                                               Date       Pages
                                  DISMISSED ON DEFENDANT'S MOTION ORDER SIGNED GRANTING 
       76598339                                                                                     9/7/2017      1 
                                  PLEA TO JURISDICTION 
                   




       76043760                   Proposed Order                                                    7/24/2017     1 
       76598339                   ORDER SIGNED GRANTING PLEA TO JURISDICTION                         9/7/2017     1 
       76043760                   Proposed Order                                                    7/24/2017     1 
                                  Notice of Acceptance of Lack of Jurisdiction with Attached 
       76515136                                                                                     8/25/2017     3 
                                  Memorandum of Law and Supplemental Order 
                   




      ∙> 76515138                 Exhibit C                                                         8/25/2017     5 
      ∙> 76515137                 Proposed Supplemental Order of the Court                          8/25/2017     1 
       76515140                   Memorandum of Law                                                 8/25/2017     11 
      ∙> 76515141                 Exhibit B                                                         8/25/2017     2 
                                  Exhibits Showing Lack of Consistency, Fraud, Falsification of 
       76515201+                  Documents, Perjury and Violation of Oaths within the ARB, HCAD    8/25/2017     8 
                                  and Attorneys 
     ∙> 76515195+                 Exhibit Bible                                                     8/25/2017     3 
     ∙> 76515196 +                Tax Year 2012                                                     8/25/2017     22 
     ∙> 76515197 +                Tax Year 2013                                                     8/25/2017     12 
     ∙> 76515198 +                Tax Year 2014                                                     8/25/2017     8 
     ∙> 76515199 +                Tax Year 2015                                                     8/25/2017     28 
     ∙> 76515200 +                Tax Year 2016                                                     8/25/2017     18 
                                  Exhibits Showing Lack of Consistency, Fraud, Falsification of 
       76519063*                  Documents, Perjury, and Violation of Oaths Within the ARB, HCAD  8/25/2017      8 
                                  and Attorneys 
      ∙> 76519064*         Exhibit 01                                                               8/25/2017     3 
      ∙> 76519065 *        Exhibit 02                                                               8/25/2017     22 
      ∙> 76519066 *        Exhibit 03                                                               8/25/2017     12 
      ∙> 76519067 *        Exhibit 04                                                               8/25/2017     8 
      ∙> 76519068 *        Exhibit 05                                                               8/25/2017     28 
      ∙> 76519069 *        Exhibit 06                                                               8/25/2017     18 
     ∙> 76519070**         Exhibit 07 
                                                                                                    8/25/2017     10 
        75111189           Affidavit of Indigence                                                   5/16/2017     6 
* records are a duplicate of the records with a + 

** this record is actually titled Tax Year 2017 and should have been included under document 76515201